Case 2:21-cv-00778-TAD-KK Document 153 Filed 08/17/21 Page 1 of 2 PageID #: 2777




 MINUTES OF STATUS CONFERENCE
 TERRY A. DOUGHTY
 U.S. DISTRICT JUDGE
 August 17, 2021



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


 STATE OF LOUISIANA ET AL                               CASE NO. 2:21-CV-00778

 VERSUS                                                 JUDGE TERRY A. DOUGHTY

 JOSEPH R BIDEN JR ET AL                                MAG. JUDGE KATHLEEN KAY


        A telephone status conference was held in the above referenced matter on August 17, 2021,

 beginning at 1:30 p.m. Participating on behalf of the Plaintiff States were Joseph Scott St. John,

 and Daniel Joseph Shapiro. Participating on behalf of the Government Defendants were Thomas

 Ports Jr., and Michael Sawyer. Also participating were Dennis Stewart, Law Clerk; Stephanie

 Turk, Law Clerk; and Amy Crawford, Deputy Clerk.

        The participants discussed whether the Court should set a date for a hearing on the pending

 Motion for Order to Show Cause and to Compel Compliance with Preliminary Injunction [Doc.

 No. 149]. The Plaintiff States indicated a hearing would be necessary. The Government

 Defendants wished to defer expressing an opinion as to whether a hearing would be necessary until

 after they file their response to the Motion, which is due on August 24, 2021. After consulting

 with counsel, the Court indicated it would schedule another telephone status conference to discuss

 whether a hearing date should be set, after the parties have had an opportunity to file a response to

 the Motion, and a reply to the response.
Case 2:21-cv-00778-TAD-KK Document 153 Filed 08/17/21 Page 2 of 2 PageID #: 2778




         The participants next discussed the briefing schedule set forth in the Rule 26(f) Case

 Management Report [Doc. No. 151] filed on August 12, 2021. Counsel for both sides indicated

 those dates were satisfactory. After consulting with counsel, the Court ORDERED that the

 briefing schedule in the Rule 26(f) Report be adopted, to wit:

         Defendants to lodge administrative record (“AR”):            September 17, 2021

         Any motion to complete AR:                                   21 days after AR lodged

         Plaintiffs’ motion for summary judgment:                     30 days after AR lodged or
                                                                      motion to complete resolved

         Defendants’ opposition and cross motion for                  45 days after Plaintiffs file
         summary judgment

         Plaintiffs’ opposition and reply                             30 days after Defendants file

         Defendants’ reply                                            30 days after Plaintiffs file

         The participants then discussed whether a trial date should be set. The Defendant States

 indicated it would be premature to set a trial date at this time. After consulting with counsel, the

 Court indicated it would wait until the AR had been filed and completed before setting a court

 date.

         Finally, the participants noted that the Defendant States filed a Notice of Appeal [Doc. No.

 152] as to the Court’s Ruling and Order on the Motion for Preliminary Injunction [Doc. Nos. 139,

 140] on August 16, 2021.

         The status conference concluded at 1:40 p.m.

                                                   TAD
